        CASE 0:20-cv-02679-PJS-ECW Doc. 15 Filed 02/03/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


MICHAEL FIORITO,                                   Case No. 20‐CV‐2679 (PJS/ECW)

                    Plaintiff,

v.                                                              ORDER

UNITED STATES OF AMERICA;
MICHAEL CARVAJAL, BOP Direc.; IAN
CONNOR; MR. BREWER, BOP Dep. Direc.;
JOHN & JANE DOE, BOP Employees in
Wash D.C.; and BOP GENERAL COUNSEL
DOE,

                    Defendants.


      This action comes before the Court on plaintiff Michael Fiorito’s (1) Complaint

for Violation of Civil Rights, ECF No. 1 (“complaint”); and (2) Motion Requesting This

Case Be Transferred Back to the Appropriate Venue, ECF No. 14 (“Transfer Motion”).

For the following reasons, the Court (1) finds that the complaint does not contain a

request for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i); and (2) transfers

this action back to the U.S. District Court for the District of Columbia (“USDC‐DC”).

      Fiorito is a highly litigious federal prisoner who is currently confined at the U.S.

Penitentiary in Atlanta, Georgia (“USP Atlanta”). See compl. at 2. He originally filed

this action in the USDC‐DC. See id. at 1. On December 9, 2020, the USDC‐DC filed an

order addressing the complaint. See Transfer Order, ECF No. 7. Noting that Fiorito
        CASE 0:20-cv-02679-PJS-ECW Doc. 15 Filed 02/03/21 Page 2 of 5




“styles the complaint primarily as an action for constitutional violations,” the USDC‐DC

stated that “[t]he primary relief sought . . . is an order directing BOP [the Bureau of

Prisons] to release [Fiorito] to home confinement pursuant to the goal of the CARES Act

to reduce the federal prison population due to COVID‐19.” Id. at 1. The USDC‐DC

concluded that federal courts lack jurisdiction over this request. See id. at 1–2 (citing

and quoting United States v. Orji, No. 18‐CR‐0068 (BAH), 2020 WL 5107545, at *4 (D.D.C.

Aug. 31, 2020)); see also 18 U.S.C. § 3621(b) (“[A] designation of a place of imprisonment

under [§ 3621] is not reviewable by any court.”).

       The USDC‐DC further stated that “[a]lternatively, the complaint could be

construed as a demand for compassionate release, pursuant to the First Step Act, based

on the ‘extraordinary and compelling’ circumstances created by COVID‐19.” Id. at 2

(quoting 18 U.S.C. § 3582(c)(1)(A)(i); internal citation omitted). Such a claim, however,

“must be presented to the sentencing court.” Id. at 2–3 (citing cases). The USDC‐DC

thus transferred the action here. See id. at 3. In a footnote, the USDC‐DC stated that

“[t]o the extent that [Fiorito] is raising claims regarding the conditions of his

confinement at USP Atlanta . . . venue in the District of Columbia is improper.” Id. at 1

n.1 (citing 28 U.S.C. §§ 1391(b), 1406(a)). The USDC‐DC thus “[left] it to the receiving

court to decide whether plaintiff has properly stated any such claims and, if so, where

they should be heard.” Id.



                                             -2-
           CASE 0:20-cv-02679-PJS-ECW Doc. 15 Filed 02/03/21 Page 3 of 5




       Since this case’s transfer, Fiorito has repeatedly and emphatically informed this

Court that he did not and does not intend for his complaint to include a compassionate‐

release request. See Ltr. from Michael Fiorito to Hon. Patrick J. Schiltz 1, United States v.

Fiorito, No. 07‐CR‐0212 (PJS/JSM) (D. Minn. Jan. 5, 2021); Transfer Mot. 1. Fiorito also

filed the Transfer Motion, asking this Court to send the action back “where it belongs”

(by which Fiorito means the USDC‐DC).

       Fiorito is a sophisticated and experienced pro se litigant. He knows how to file a

compassionate‐release request—and, in fact, he has already filed two such requests in

this Court, both of which were denied on the merits. See Req. for Compassionate

Release, United States v. Fiorito, No. 07‐CR‐0212 (PJS/JSM) (D. Minn. Sept. 20, 2019); Mot.

for Compassionate Release, United States v. Fiorito, No. 07‐CR‐0212 (PJS/JSM) (D. Minn.

May 4, 2020); Order, United States v. Fiorito, No. 07‐CR‐0212 (PJS/JSM) (D. Minn. July 20,

2020). In light of the fact that Fiorito has clarified that he is not pursuing compassionate

release in this action—and given that Fiorito has already filed two unsuccessful

compassionate‐release requests in this District—the Court finds that Fiorito’s complaint

does not include a request for compassionate release.1



       1
        Both the complaint and the Transfer Motion contain Fiorito’s usual mix of
outright falsehoods, misleading assertions, self‐pity, and contempt for judges and law
clerks. The Court wishes to make clear that, in granting Fiorito’s Motion to Transfer,
the Court does not imply that it agrees with anything said in that motion, save the
assertion that the case should be transferred back to the USDC‐DC.

                                             -3-
          CASE 0:20-cv-02679-PJS-ECW Doc. 15 Filed 02/03/21 Page 4 of 5




      Given that Fiorito’s complaint does not assert a claim for compassionate release,

the Court must decide what to do with it. In his complaint, Fiorito complains about

conditions at USP Atlanta, but the main thrust of his complaint is that BOP officials in

Washington, D.C., have acted unlawfully by not releasing Fiorito to home confinement,

notwithstanding the fact that BOP officials in Atlanta have allegedly recommended

such action. See, e.g., compl. at 7–9, 14–15. Given the complaint’s mix of allegations

regarding conditions at USP Atlanta and conduct by BOP officials in Washington, this

Court is not entirely sure whether the complaint should proceed in the USDC‐DC or in

the U.S. District Court for the Northern District of Georgia (“USDC‐NDGA”).2

      The Court is certain, however, that the complaint does not belong in this District.

Nothing in the complaint challenges the imposition of Fiorito’s sentence; instead, the

complaint challenges only its execution. All of the conduct challenged in the complaint

occurred in the District of Columbia or Georgia; none of that conduct occurred in

Minnesota. And nothing in the complaint seeks relief from anyone who lives or works

in Minnesota; instead, the complaint names as defendants and seeks relief from BOP

officials in the District of Columbia (defendants over whom this Court almost certainly

does not have personal jurisdiction).




      2
      USP Atlanta is within Atlanta, Georgia; Atlanta lies in Cobb County; and Cobb
County falls within Georgia’s Northern District. See 28 U.S.C. § 90(a)(3).

                                            -4-
        CASE 0:20-cv-02679-PJS-ECW Doc. 15 Filed 02/03/21 Page 5 of 5




      The Court therefore respectfully transfers this action back to the U.S. District

Court for the District of Columbia. That court may address whether it should dispose

of this action or transfer it to the USDC‐NDGA. See 28 U.S.C. § 1406(a).

                                         ORDER

      Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

      1.     Plaintiff Michael Fiorito’s motion to transfer this case to the U.S. District

             Court for the District of Columbia [ECF No. 14] is GRANTED.

      2.     This action is TRANSFERRED back to the U.S. District Court for the

             District of Columbia for further proceedings.


 Dated: February 3, 2021                      s/Patrick J. Schiltz
                                              Patrick J. Schiltz
                                              United States District Judge




                                            -5-
